Exhibit 10.30

 

Execution Copy

 

FIRST AMENDMENT
TO AMENDED AND RESTATED SENIOR UNSECURED
INTERIM LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED SENIOR UNSECURED INTERIM LOAN
AGREEMENT (this “Amendment”) is dated as of June 19, 2008 and is entered into by
and among FIRST DATA CORPORATION, a Delaware corporation (the “Borrower”),
CITIBANK, N.A., as Administrative Agent (“Administrative Agent”), acting with
the consent of the Required Holders holding a majority of the Required Debt and
the GUARANTORS listed on the signature pages hereto, and is made with reference
to that certain SENIOR UNSECURED INTERIM LOAN AGREEMENT dated as of
September 24, 2007 (as amended and restated as of October 24, 2007, the “Interim
Loan Agreement”), by and among the Borrower, the Lenders, the Administrative
Agent and the other Agents named therein.  Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Interim Loan
Agreement after giving effect to this Amendment.

 

RECITALS

 

WHEREAS, subject to certain conditions, the Required Holders holding a majority
of the Required Debt are willing to agree to amend certain provisions of the
Interim Loan Agreement as provided for herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 


SECTION I.                                                  AMENDMENTS TO
INTERIM LOAN AGREEMENT


 


1.1.                            AMENDMENTS TO SECTION 1:  DEFINITIONS.


 


A.                                    SECTION 1.1(A) OF THE INTERIM LOAN
AGREEMENT (DEFINED TERMS) IS HEREBY AMENDED BY ADDING THE FOLLOWING DEFINITIONS
IN PROPER ALPHABETICAL SEQUENCE:


 

“First Amendment” means that certain First Amendment to the Amended and Restated
Senior Unsecured Interim Loan Agreement, dated as of June 19, 2008, among the
Borrower, the Guarantors, the Administrative Agent and the financial
institutions listed on the signature pages thereto.

 

“First Amendment Effective Date” means June 19, 2008.

 

934922

 

--------------------------------------------------------------------------------


 


B.                                    SECTION 1.1(A) OF THE INTERIM LOAN
AGREEMENT (DEFINED TERMS) IS HEREBY AMENDED BY DELETING THE DEFINITION OF
“APPLICABLE ABR MARGIN” IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

““Applicable ABR Margin” shall mean:

 

(1)                                  at any date on or after the First Amendment
Effective Date and prior to August 18, 2008, with respect to each ABR Loan,
(a) 8.490% per annum with respect to Senior Cash Pay Loans and (b) 9.320% per
annum with respect to Senior PIK Loans, and

 

(2)                                  at any date on or after August 18, 2008,
with respect to each ABR Loan, (a) 9.875% per annum with respect to Senior Cash
Pay Loans and (b) 10.550% per annum with respect to Senior PIK Loans.”.

 


C.                                    SECTION 1.1(A) OF THE INTERIM LOAN
AGREEMENT (DEFINED TERMS) IS HEREBY AMENDED BY DELETING THE DEFINITION OF
“APPLICABLE LIBOR MARGIN” IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

““Applicable LIBOR Margin” shall mean:

 

(1)                                  at any date on or after the First Amendment
Effective Date and prior to August 18, 2008, with respect to each LIBOR Loan,
(a) 8.490% per annum with respect to Senior Cash Pay Loans and (b) 9.320% per
annum with respect to Senior PIK Loans, and

 

(2)                                  at any date on or after August 18, 2008,
with respect to each LIBOR Loan, (a) 9.875% per annum with respect to Senior
Cash Pay Loans and (b) 10.550% per annum with respect to Senior PIK Loans.”

 


D.                                    SECTION 1.1(A) OF THE INTERIM LOAN
AGREEMENT (DEFINED TERMS) IS HEREBY AMENDED BY DELETING THE DEFINITION OF
“SENIOR CASH PAY FIXED RATE” IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:


 

““Senior Cash Pay Fixed Rate” shall mean (i) at any date on or after the First
Amendment Effective Date and prior to August 18, 2008, 8.490% per annum and
(ii) at any date on or after August 18, 2008, 9.875% per annum”.

 


E.                                      SECTION 1.1(A) OF THE INTERIM LOAN
AGREEMENT (DEFINED TERMS) IS HEREBY AMENDED BY DELETING THE DEFINITION OF
“SENIOR PIK FIXED RATE” IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

““Senior PIK Fixed Rate”  shall mean (i) at any date on or after the First
Amendment Effective Date and prior to August 18, 2008, 9.320 % per annum and
(ii) at any date on or after August 18, 2008, 10.550% per annum”.

 

2

--------------------------------------------------------------------------------


 


1.2.                            AMENDMENTS TO SECTION 2:  AMOUNT AND TERMS OF
CREDIT.


 


A.                                    SECTION 2.8 OF THE INTERIM LOAN AGREEMENT
(INTEREST) IS HEREBY AMENDED BY ADDING THE FOLLOWING LANGUAGE:


 

(a)                                  at the end of clause (a)(i):

 

“For the avoidance of doubt, it is understood and agreed that (1) prior to the
First Amendment Effective Date, each Senior Cash Pay Loan that is an ABR Loan
shall bear interest at a rate per annum equal to the Applicable ABR Margin (as
defined in this Agreement prior to giving effect to the First Amendment) plus
the ABR in effect from time to time, and (2) on and after the First Amendment
Effective Date, each Senior Cash Pay Loan that is an ABR Loan shall bear
interest at a rate per annum equal to the Applicable ABR Margin (as defined in
this Agreement after giving effect to the First Amendment).”

 

(b)                                 at the end of clause (a)(ii):

 

“For the avoidance of doubt, it is understood and agreed that (1) prior to the
First Amendment Effective Date, each Senior PIK Loan that is an ABR Loan shall
bear interest at a rate per annum equal to the Applicable ABR Margin (as defined
in this Agreement prior to giving effect to the First Amendment) plus the ABR in
effect from time to time, and (2) on and after the First Amendment Effective
Date, each Senior PIK Loan that is an ABR Loan shall bear interest at a rate per
annum equal to the Applicable ABR Margin (as defined in this Agreement after
giving effect to the First Amendment).”

 

(c)                                  at the end of clause (b)(i):

 

“For the avoidance of doubt, it is understood and agreed that (1) prior to the
First Amendment Effective Date, each Senior Cash Pay Loan that is a LIBOR Loan
shall bear interest at a rate per annum equal to the Applicable LIBOR Margin (as
defined in this Agreement prior to giving effect to the First Amendment) plus
the LIBOR Rate in effect from time to time, and (2) on and after the First
Amendment Effective Date, each Senior Cash Pay Loan that is a LIBOR Loan shall
bear interest at a rate per annum equal to the Applicable LIBOR Margin (as
defined in this Agreement after giving effect to the First Amendment).”

 

(d)                                 at the end of clause (b)(ii):

 

“For the avoidance of doubt, it is understood and agreed that (1) prior to the
First Amendment Effective Date, each Senior PIK Loan that is a LIBOR Loan shall
bear interest at a rate per annum equal to the Applicable LIBOR Margin (as
defined in this Agreement prior to giving effect to the

 

3

--------------------------------------------------------------------------------


 

First Amendment) plus the LIBOR Rate in effect from time to time, and (2) on and
after the First Amendment Effective Date, each Senior PIK Loan that is a LIBOR
Loan shall bear interest at a rate per annum equal to the Applicable LIBOR
Margin (as defined in this Agreement after giving effect to the First
Amendment).”

 


B.                                    SECTION 2.14 (PERMANENT REFINANCING) IS
HEREBY AMENDED BY:


 

(a)                                  amending and restating clause (b)(i) in its
entirety with the following:

 

“On September 24, 2008 or the fifteenth (15th) day of each calendar month
thereafter (each, an “Exchange Date”), or if such day is not a Business Day, the
preceding Business Day, on or after the Interim Loan Conversion Date, at the
option of the applicable Lender, (A) the Senior Cash Pay Term Loans may be
exchanged in whole or in part for one or more Senior Cash Pay Notes having an
aggregate principal amount equal to the unpaid principal amount of such Senior
Cash Pay Term Loans and (B) the Senior PIK Term Loans may be exchanged in whole
or in part for one or more Senior PIK Notes having an aggregate principal amount
equal to the unpaid principal amount of such Senior PIK Term Loans; provided,
however, that the Borrower shall not be required to issue Senior Cash Pay Notes
or Senior PIK Notes, as the case may be, unless the amount of Term Loans
exchanged for Senior Notes is in excess of $1,000,000 in principal amount.”

 

(b)                                 amending and restating clause (b)(iii) in
its entirety with the following:

 

“As more particularly provided in the Senior Refinancing Indenture, (A) Senior
Cash Pay Notes issued pursuant to the Senior Refinancing Indenture shall bear
interest at the Senior Cash Pay Fixed Rate, (B) Senior PIK Notes issued pursuant
to the Senior Refinancing Indenture shall bear interest at the Senior PIK Fixed
Rate, and (C) Senior Notes issued pursuant to the Senior Refinancing Indenture
(I) shall mature on September 24, 2015 and (II) shall be redeemable as set forth
in the Senior Refinancing Indenture and the applicable form of Senior Notes
attached thereto.”

 

(c)                                  amending and restating clause (b)(iv) in
its entirety with the following:

 

“On the initial Exchange Date following delivery of the initial Exchange Notice,
the Senior Notes shall be delivered to the requesting Lender.  With respect to
any subsequent Exchange Notices, not later than five Business Days after
delivery of such Exchange Notice, the Borrower shall (A) deliver a written
notice to the trustee under the Senior Refinancing Indenture, directing such
trustee to authenticate and deliver Senior Notes as specified in such Exchange
Notice and (B) deliver such Senior Notes to the requesting Lender.”

 

4

--------------------------------------------------------------------------------


 

(D)                                 AMENDING BY DELETING THE LAST SENTENCE OF
CLAUSE (D) OF SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:

 

“The Borrower agrees to satisfy the conditions set forth in Section 2.14(c) no
later than the first Exchange Date.”

 


1.3.                            AMENDMENT TO SECTION 5:  PAYMENTS


 

Section 5 of the Interim Loan Agreement (Payments) is hereby amended by adding
the following subsection to the end of Section 5.1(a):

 

“Notwithstanding the preceding paragraph, from the period beginning on the First
Amendment Effective Date and through and including the Term Loan Maturity Date
the Company shall not have the right to prepay the Loans under this
Section 5.1(a) of this Agreement unless such prepayment would comply with the
conditions set forth in Sections 3.07(b) through 3.07(g) of the Senior
Refinancing Indenture (which Sections (and the related definitions) are
incorporated by reference herein as if fully set forth below in the form of such
Sections on the First Amendment Effective Date); provided, that no provision in
this Section 5.1 shall in any way limit or restrict the ability of (i) the
Borrower to prepay the Loans in accordance with Sections 5.1(b) or 5.2 of this
Agreement, or (ii) any Lender to convert all or any portion of any Loan on or
after the Interim Loan Conversion Date; provided, further, that for purposes of
this Section 5.1(a), the following provisions of Section 3.07 of the Senior
Refinancing Indenture and the definitions used therein shall be modified as
follows:

 

(a)                                  References to “Holder” or “Holders” shall
be replaced with “Lender” or Lenders”;

 

(b)                                 References to “Issuer” shall be replaced
with “Borrower”;

 

(c)                                  References to “PIK Notes” shall be replaced
with “PIK Loans”;

 

(d)                                 References to “redemption” and “redeemed”
shall be replaced with “prepayment” and “prepaid”, as applicable;

 

(e)                                  References to “Redemption Date” shall be
replaced with “Prepayment Date”;

 

(f)                                    References to “Cash Pay Note” or “Cash
Pay Notes” shall be replaced with “Senior Cash Pay Loan” or “Senior Cash Pay
Loans”, as applicable;

 

(g)                                 References to “Senior Note” or “Senior
Notes” shall be replaced with “Loan” or “Loans”, as applicable;

 

(h)                                 References to “Senior PIK Note” or “Senior
PIK Notes” shall be replaced with “Senior PIK Loan” or “Senior PIK Loans”, as
applicable;

 

5

--------------------------------------------------------------------------------


 

(i)                                     References to the phrase “issued under
this Indenture” or “issued under this Indenture after the Initial Issue Date”
shall be replaced with the phrase “outstanding under this Agreement”;

 

(j)                                     References to the phrase “borne by the
Senior Interim Loan exchanged for such Senior Note on the Exchange Date” shall
be replaced with the phrase “borne by the Senior Interim Loan on the applicable
Redemption Date;”

 

(k)                                  References to the following phrases shall
be deleted:

 

(i)                                     “that are Fixed Rate Notes”,

 

(ii)                                  “that is a Fixed Rate Note”,

 

(iii)                               “and any Additional Notes”,

 

(iv)                              “and the original principal amount of any
Additional Notes”,

 

(v)                                 “, subject to the right of Holders of Cash
Pay Notes of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date” or “, subject to the right of Holders of Cash
Pay Notes on the relevant Record Date to receive interest due on the relevant
Interest Payment Date”,

 

(vi)                              “, subject to the right of Holders of PIK
Notes of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date” or “, subject to the right of Holders of PIK
Notes on the relevant Record Date to receive interest due on the relevant
Interest Payment Date”,

 

(vii)                           “and Additional Interest, if any”, and

 

(viii)                        “(excluding Additional Interest)”.

 

In addition to the foregoing conditions, any prepayment made in accordance with
this Section 5.1(a) shall also comply with the requirements set forth in
subsections (a), (b) and (c) of this Section 5.1(a). Each prepayment made in
accordance with this Section 5.1(a) shall be applied to the Loans on a pro rata
basis based on the aggregate principal amount of Loans outstanding at such
time.”

 


1.4.                            AMENDMENT TO SECTION 13:  MISCELLANEOUS


 


A.                                    SECTION 13.6(B)(I) OF THE INTERIM LOAN
AGREEMENT (SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS) IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 


“SUBJECT TO THE CONDITIONS SET FORTH IN CLAUSE (B)(II) BELOW, ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS

 

6

--------------------------------------------------------------------------------


 


AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS AT THE
TIME OWING TO IT) WITH (I) NOTICE TO THE ADMINISTRATIVE AGENT AND (II) THE PRIOR
WRITTEN CONSENT OF THE BORROWER (SUCH CONSENT NOT BE UNREASONABLY WITHHELD OR
DELAYED; IT BEING UNDERSTOOD THAT, WITHOUT LIMITATION, THE BORROWER SHALL HAVE
THE RIGHT TO WITHHOLD OR DELAY ITS CONSENT TO ANY ASSIGNMENT IF, IN ORDER FOR
SUCH ASSIGNMENT TO COMPLY WITH APPLICABLE LAW, THE BORROWER WOULD BE REQUIRED TO
OBTAIN THE CONSENT OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY); PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE REQUIRED FOR AN
ASSIGNMENT TO (1) A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED FUND, (2) IF
AN EVENT OF DEFAULT UNDER SECTION 11.1(I)(A), (B), (G) OR (H) HAS OCCURRED AND
IS CONTINUING, ANY OTHER ASSIGNEE OR (3) TO A PERSON NOT MORE THAN 14 DAYS
FOLLOWING THE CLOSING DATE TO THE EXTENT THE BORROWER HAS PREVIOUSLY CONSENTED
TO AN ALLOCATION OF LOANS OF COMMITMENTS IN AN AMOUNT GREATER THAN OR EQUAL TO
THE AMOUNT ASSIGNED TO A PERSON IN SUCH TIME PERIOD.


 


NOTWITHSTANDING THE FOREGOING, NO SUCH ASSIGNMENT SHALL BE MADE TO A NATURAL
PERSON.”


 


B.                                    SECTION 13.6(B)(II)(A) OF THE INTERIM LOAN
AGREEMENT (SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS) IS HEREBY
MODIFIED BY DELETING THE WORDS “AND THE ADMINISTRATIVE AGENT.”


 


C.                                    SECTION 13.6(B)(II)(E) OF THE INTERIM LOAN
AGREEMENT (SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS) IS HEREBY
DELETED IN ITS ENTIRETY.


 


SECTION II.                                              CONDITIONS TO
EFFECTIVENESS


 

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

 


A.                                    EXECUTION.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (I) A COUNTERPART SIGNATURE PAGE OF THIS AMENDMENT DULY EXECUTED
BY EACH OF THE LOAN PARTIES AND (II) CONSENT AND AUTHORIZATION FROM THE REQUIRED
HOLDERS HOLDING A MAJORITY OF THE REQUIRED DEBT TO EXECUTE THIS AMENDMENT ON
THEIR BEHALF.


 


B.                                    NECESSARY CONSENTS.  EACH LOAN PARTY SHALL
HAVE OBTAINED ALL MATERIAL CONSENTS NECESSARY OR ADVISABLE IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT.


 


C.                                    OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT
AND LENDERS SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS, INFORMATION OR AGREEMENTS
REGARDING THE LOAN PARTIES AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


SECTION III.                                          REPRESENTATIONS AND
WARRANTIES


 

In order to induce the Lenders to enter into this Amendment and to amend the
Interim Loan Agreement in the manner provided herein, each Loan Party represents
and warrants to each Lender as follows:

 

7

--------------------------------------------------------------------------------


 


A.                                    CORPORATE POWER AND AUTHORITY.  EACH LOAN
PARTY HAS ALL REQUISITE CORPORATE OR OTHER ORGANIZATIONAL POWER AND AUTHORITY TO
ENTER INTO THIS AMENDMENT AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND
PERFORM ITS OBLIGATIONS UNDER, THE INTERIM LOAN AGREEMENT AS AMENDED BY THIS
AMENDMENT (THE “AMENDED AGREEMENT”) AND THE OTHER LOAN DOCUMENTS.


 


B.                                    AUTHORIZATION OF AGREEMENTS.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND THE PERFORMANCE OF THE
AMENDED AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION ON THE PART OF EACH LOAN
PARTY.


 


C.                                    NO CONFLICT.  THE EXECUTION AND DELIVERY
BY EACH LOAN PARTY OF THIS AMENDMENT AND THE PERFORMANCE BY EACH LOAN PARTY OF
THE AMENDED AGREEMENT AND THE OTHER LOAN DOCUMENTS DO NOT AND WILL NOT
(I) CONTRAVENE ANY APPLICABLE PROVISION OF ANY MATERIAL LAW, STATUTE, RULE,
REGULATION, ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT OR GOVERNMENTAL
INSTRUMENTALITY, (II) RESULT IN ANY BREACH OF ANY OF THE TERMS, COVENANTS,
CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE
CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE) ANY LIEN ON
ANY OF THE PROPERTY OR ASSETS OF ANY LOAN PARTY PURSUANT TO, THE TERMS OF ANY
MATERIAL INDENTURE, LOAN AGREEMENT, LEASE AGREEMENT, MORTGAGE, DEED OF TRUST,
AGREEMENT OR OTHER INSTRUMENT TO WHICH ANY LOAN PARTY IS A PARTY OR BY WHICH ANY
OF ITS PROPERTY OR ASSETS IS BOUND, OR (III) VIOLATE ANY PROVISION OF THE
CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF SUCH
LOAN PARTY OR ANY OF THE RESTRICTED SUBSIDIARIES, OTHER THAN, IN THE CASES OF
CLAUSES (I) AND (II), SUCH CONTRAVENTIONS, BREACHES, DEFAULTS, VIOLATIONS,
LIENS, CHARGES OR ENCUMBRANCES THAT WOULD NOT REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


D.                                    GOVERNMENTAL CONSENTS.  THE EXECUTION AND
DELIVERY BY EACH LOAN PARTY OF THIS AMENDMENT AND THE PERFORMANCE OF THE AMENDED
AGREEMENT AND THE OTHER LOAN DOCUMENTS DO NOT REQUIRE ANY CONSENT OR APPROVAL
OF, REGISTRATION OR FILING WITH, OR OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY,
EXCEPT FOR (I) SUCH AS HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND
EFFECT, AND (II) SUCH LICENSES, APPROVALS, AUTHORIZATIONS OR CONSENT WHICH IF
NOT MADE COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


E.                                      BINDING OBLIGATION.  THIS AMENDMENT AND
THE AMENDED AGREEMENT HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH OF THE LOAN
PARTIES AND EACH CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN
PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM,
REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW).


 


SECTION IV.                                         MISCELLANEOUS


 


A.                                    REFERENCE TO AND EFFECT ON THE INTERIM
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 

(i)                                     On and after the First Amendment
Effective Date, each reference in the Interim Loan Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Interim Loan Agreement, and each reference in the other Loan Documents to
the

 

8

--------------------------------------------------------------------------------


 

“Interim Loan Agreement”, “thereunder”, “thereof” or words of like import
referring to the Interim Loan Agreement shall mean and be a reference to the
Interim Loan Agreement as amended by this Amendment.

 

(ii)                                  Except as specifically amended by this
Amendment, the Interim Loan Agreement and the other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed.

 

(iii)                               The execution, delivery and performance of
this Amendment shall not constitute a waiver of any provision of, or operate as
a waiver of any right, power or remedy of any Agent or Lender under, the Interim
Loan Agreement or any of the other Loan Documents.

 


B.                                    HEADINGS.  SECTION AND SUBSECTION HEADINGS
IN THIS AMENDMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE OR BE GIVEN
ANY SUBSTANTIVE EFFECT.


 


C.                                    APPLICABLE LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


D.                                    COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT; SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE
COUNTERPARTS AND ATTACHED TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE
PAGES ARE PHYSICALLY ATTACHED TO THE SAME DOCUMENT.


 

[Remainder of this page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

FIRST DATA CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Philip M. Wall

 

 

 

Name:

Philip M. Wall

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

ACHEX, INC.

 

 

ATLANTIC BANKCARD PROPERTIES CORPORATION

 

 

ATLANTIC STATES BANKCARD ASSOCIATION, INC.

 

 

B1 PTI SERVICES, INC.

 

 

BANKCARD INVESTIGATIVE GROUP INC.

 

 

BUSINESS OFFICE SERVICES, INC.

 

 

BUYPASS INCO CORPORATION

 

 

CALL INTERACTIVE HOLDINGS LLC

 

 

CALLTELESERVICES, INC.

 

 

CARDSERVICE DELAWARE, INC.

 

 

CARDSERVICE INTERNATIONAL, INC.

 

 

CESI HOLDINGS, INC.

 

 

CIFS CORPORATION

 

 

CIFS LLC

 

 

CONCORD COMPUTING CORPORATION

 

 

CONCORD CORPORATE SERVICES, INC.

 

 

CONCORD EFS FINANCIAL SERVICES, INC.

 

 

CONCORD EFS, INC.

 

 

CONCORD EMERGING TECHNOLOGIES, INC.

 

 

CONCORD EQUIPMENT SALES, INC.

 

 

CONCORD FINANCIAL TECHNOLOGIES, INC.

 

 

CONCORD NN, LLC

 

 

CONCORD ONE, LLC

 

 

CONCORD PAYMENT SERVICES, INC.

 

 

CONCORD PROCESSING, INC.

 

 

CONCORD TRANSACTION SERVICES, LLC

 

 

CREDIT PERFORMANCE INC.

 

 

CTS HOLDINGS, LLC

 

 

CTS, INC.

 

 

DDA PAYMENT SERVICES, LLC

 

 

DW HOLDINGS, INC.

 

 

EFS TRANSPORTATION SERVICES, INC.

 

 

EFTLOGIX, INC.

 

 

EPSF CORPORATION

 

 

FDC INTERNATIONAL INC.

 

 

FDFS HOLDINGS, LLC

 

 

FGDGS HOLDINGS GENERAL PARTNER II, LLC

 

 

FDGS HOLDINGS, LLC

 

 

FDGS HOLDINGS, LP

 

 

FDMS PARTNER, INC.

 

 

FDR INTERACTIVE TECHNOLOGIES CORPORATION

 

 

FDR IRELAND LIMITED

 

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

 

FDR MISSOURI INC.

 

 

FDR SIGNET INC.

 

 

FDR SUBSIDIARY CORP.

 

 

FIRST DATA FINANCIAL SERVICES, L.L.C.

 

 

FIRST DATA AVIATION LLC

 

 

FIRST DATA CARD SOLUTIONS, INC.

 

 

FIRST DATA COMMERCIAL SERVICES HOLDINGS, INC.

 

 

FIRST DATA COMMUNICATIONS CORPORATION

 

 

FIRST DATA GOVERNMENT SOLUTIONS, INC.

 

 

FIRST DATA GOVERNMENT SOLUTIONS, LLC

 

 

FIRST DATA GOVERNMENT SOLUTIONS, LP

 

 

FIRST DATA INTEGRATED SERVICES INC.

 

 

FIRST DATA LATIN AMERICA INC.

 

 

FIRST DATA MERCHANT SERVICES CORPORATION

 

 

FIRST DATA MERCHANT SERVICES NORTHEAST, LLC

 

 

FIRST DATA MERCHANT SERVICES SOUTHEAST, L.L.C.

 

 

FIRST DATA MOBILE HOLDINGS, INC.

 

 

FIRST DATA PAYMENT SERVICES, LLC

 

 

FIRST DATA PITTSBURGH ALLIANCE PARTNER INC.

 

 

FIRST DATA PS ACQUISITION INC.

 

 

FIRST DATA REAL ESTATE HOLDINGS L.L.C.

 

 

FIRST DATA RESOURCES, LLC

 

 

FIRST DATA RETAIL ATM SERVICES L.P.

 

 

FIRST DATA SECURE LLC

 

 

FIRST DATA SOLUTIONS L.L.C.

 

 

FIRST DATA TECHNOLOGIES, INC.

 

 

FIRST DATA VOICE SERVICES

 

 

FIRST DATA, L.L.C.

 

 

FSM SERVICES INC.

 

 

FUNDSXPRESS FINANCIAL NETWORK, INC.

 

 

FUNDSXPRESS, INC.

 

 

FX SECURITIES, INC.

 

 

GIBBS MANAGEMENT GROUP, INC.

 

 

GIFT CARD SERVICES, INC.

 

 

H & F SERVICES, INC.

 

 

ICVERIFY INC.

 

 

IDLOGIX, INC.

 

 

INITIAL MERCHANT SERVICES, LLC

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

 

INSTANT CASH SERVICES, LLC

 

 

INTELLIGENT RESULTS, INC.

 

 

IPS INC.

 

 

JOT, INC.

 

 

LINKPOINT INTERNATIONAL, INC.

 

 

LOYALTYCO LLC

 

 

MAS INCO CORPORATION

 

 

MAS OHIO CORPORATION

 

 

NATIONAL PAYMENT SYSTEMS INC.

 

 

NEW PAYMENT SERVICES, INC.

 

 

NPSF CORPORATION

 

 

PAYPOINT ELECTRONIC PAYMENT SYSTEMS, LLC

 

 

PAYSYS INTERNATIONAL, INC.

 

 

POS HOLDINGS, INC.

 

 

QSAT FINANCIAL, LLC

 

 

REMITCO LLC

 

 

SHARED GLOBAL SYSTEMS, INC.

 

 

SIZE TECHNOLOGIES, INC.

 

 

SOUTHERN TELECHECK, INC.

 

 

STAR NETWORKS, INC.

 

 

STAR PROCESSING, INC.

 

 

STAR SYSTEMS ASSETS, INC.

 

 

STAR SYSTEMS, INC.

 

 

STAR SYSTEMS, LLC

 

 

STRATEGIC INVESTMENT ALTERNATIVES LLC

 

 

SY HOLDINGS, INC.

 

 

TASQ CORPORATION

 

 

TASQ TECHNOLOGY, INC.

 

 

TAXWARE, LLC

 

 

TELECHECK ACQUISITION LLC

 

 

TELECHECK HOLDINGS, INC.

 

 

TELECHECK INTERNATIONAL, INC.

 

 

TELECHECK PITTSBURGH/WEST VIRGINIA, INC.

 

 

TRANSACTION SOLUTIONS HOLDINGS, INC.

 

 

TRANSACTION SOLUTIONS, LLC

 

 

UNIFIED MERCHANT SERVICES

 

 

UNIFIED PARTNER, INC.

 

 

VALUELINK, LLC

 

 

VIRTUAL FINANCIAL SERVICES, LLC

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

 

YCLIP, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stanley J. Andersen

 

 

 

Name:

Stanley J. Andersen

 

 

 

Title:

Vice President and Assistant Secretary

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

The following entities, each as Guarantor:

 

 

 

FIRST DATA CAPITAL, INC.

 

FIRST DATA DIGITAL CERTIFICATES INC.

 

GRATITUDE HOLDINGS LLC

 

IPS HOLDINGS INC.

 

SAGEBRUSH HOLDINGS INC.

 

SAGETOWN HOLDINGS INC.

 

SAGEVILLE HOLDINGS LLC

 

SUREPAY REAL ESTATE HOLDINGS, INC.

 

TECHNOLOGY SOLUTIONS INTERNATIONAL, INC.

 

UNIBEX, LLC

 

 

 

 

 

By:

/s/ Stanley J. Andersen

 

 

Name:

Stanley J. Andersen

 

 

Title:

President

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

FDR LIMITED, as Guarantor

 

 

 

 

 

 

 

By:

/s/ David G. Yates

 

 

Name:

David G. Yates

 

 

Title:

Chief Executive Officer

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

The following entities, each as Guarantor:

 

 

 

TELECHECK SERVICES, INC.

 

TELECHECK ACQUISITION-MICHIGAN, LLC

 

 

 

 

 

By:

/s/ Stanley J. Andersen

 

 

Name:

Stanley J. Andersen

 

 

Title:

Assistant Secretary

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Caesar W. Wyszomirski

 

 

Name:

Caesar W. Wyszomirski

 

 

Title:

Vice President

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Patrick W. Dowling

 

 

Name:

Patrick W. Dowling

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ David Mayhew

 

 

Name:

David Mayhew

 

 

Title:

Managing Director

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS COMMERCIAL BANK

 

 

 

 

 

By:

/s/ Laurie Perper

 

 

Name:

Laurie Perper

 

 

Title:

Senior Vice President

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

By:

/s/ Laurie Perper

 

 

Name:

Laurie Perper

 

 

Title:

Senior Vice President

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ SoVonna Day-Goins

 

 

Name:

SoVonna Day-Goins

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Adam Forchheimer

 

 

Name:

Adam Forchheimer

 

 

Title:

Director

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Wissam B. Kairouz

 

 

Name:

Wissam B. Kairouz

 

 

Title:

Vice President

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

By:

/s/ Alexis Maged

 

 

Name:

Alexis Maged

 

 

Title:

Authorized Signatory

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Vincent Clark

 

 

Name:

Vincent Clark

 

 

Title:

Senior Vice President

 

[Amendment to Senior Unsecured Interim Loan Agreement]

 

--------------------------------------------------------------------------------